82330: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35956: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82330


Short Caption:STATE VS. PARIS (MARCUS)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C350327Classification:Criminal Appeal - Fast Track - Pretrial


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:02/05/2021How Submitted:On Record


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Karen L. Mishler
							(Clark County District Attorney)
						


RespondentMarcus ParisChristopher M. Peterson
							(Clark County Public Defender)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


01/11/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


01/13/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


01/13/2021Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (SC)21-01075




01/26/2021Notice/IncomingFiled Appellant's Notice of Appearance for Karen Mishler. (SC)21-02432




01/26/2021Transcript RequestFiled Appellant's Certificate of No Transcript Request. (SC)21-02433




01/26/2021Docketing StatementFiled Appellant's Criminal Docketing Statement. (SC)21-02435




01/29/2021Order/ProceduralFiled Order Directing Transmission of Record.  Record on Appeal due:  30 days.  Upon the filing of the record in this court, this appeal shall stand submitted for decision without further briefing or oral argument  unless the court otherwise orders.(SC)21-02848




02/02/2021Record on Appeal DocumentsFiled Record on Appeal. C-20-350327-1. Via FTP. Vols. 1-5. (SC)21-03184




02/05/2021Case Status UpdateSubmitted for Decision.  (SC)


10/11/2021Order/ProceduralFiled Order to Show Cause.  The State shall have 14 days from the date of this order to show cause why this appeal should not be dismissed as moot.  (SC)21-29011




10/12/2021MotionFiled Appellant's Response to Order to Show Cause. (SC)21-29199




12/17/2021Order/DispositionalFiled Order Dismissing Appeal.  "ORDER this appeal DISMISSED."  fn1[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  JH/DH/MG  (SC)21-35956





Combined Case View